Exhibit 10.41

INSTRUMENT OF TRANSFER

This Instrument of Transfer (“Instrument”) is made on this      day of June
2009,

BETWEEN

 

(1) HSBC Bank plc a company incorporated with limited liability in England and
Wales with company number 14259 whose registered office is at 8 Canada Square,
London E14 5HQ (Transferor);

 

(2) Global Payments U.K. Limited a company registered in England and Wales with
company number 6588689 whose registered office is 51 De Montfort Street,
Leicester LE1 7BB (Transferee); and

 

(3) HSBC Merchant Services LLP a limited liability partnership incorporated
under the Limited Liability Partnerships Act 2000 (registered number OC337146)
whose registered office is at 51 De Montfort Street, Leicester, LE1 7BB (Joint
Venture or HMS).

WHEREAS

 

(A) The Transferor is a member of the Joint Venture and is entitled under the
terms of the Limited Liability Partnership Agreement to certain rights and
benefits as a member of the Joint Venture. The Transferor will cease to be a
member of the Joint Venture on completion of this Instrument.

 

(B) The Transferor has agreed to sell and the Transferee has agreed to purchase
211,228,070 Membership Units (Sale Membership Units) on the terms and subject to
the conditions of this Instrument and the Limited Liability Partnership
Agreement.

IT IS AGREED

 

1 INTERPRETATION

 

1.1 In this Agreement the following definitions and rules of interpretation
apply:

Consideration has the meaning given in clause 3.1.

Limited Liability Partnership Agreement is the agreement entered into between
Global Payments U.K. Limited, HSBC Bank plc and the Joint Venture dated 30 June
2008.

Parties means each of the Transferor, the Transferee and the Joint Venture and
their respective successors.



--------------------------------------------------------------------------------

1.2 Capitalised terms used but not defined in this Agreement shall bear the same
meanings as in the Limited Liability Partnership Agreement and Schedule 1.1 to
the Purchase Agreement.

 

1.3 Clause headings do not affect the interpretation of this Instrument.

 

2 SALE AND PURCHASE AND COMPLETION

 

2.1 On the terms of this Instrument and the Limited Liability Partnership
Agreement, the Transferor agrees to sell to the Transferee the Sale Membership
Units with the same covenants as are implied by Part I of the Law of Property
(Miscellaneous Provisions) Act 1994 where a disposition is expressed to be made
with full title guarantee except that s.3(1) of such act shall apply as if the
words “other than” to the end of the sub-section were deleted therefrom and
together with all rights that attach, or may in the future attach, to them,
including the amount standing to the credit of the Transferor’s Capital
Contribution Account and Distribution Account (if any) in respect of the Sale
Membership Units.

 

3 CONSIDERATION

 

3.1 The consideration payable to the Transferor by the Transferee for sale and
purchase of the Sale Membership Units is US$307,675,375 (“Consideration”).

 

3.2 The Consideration (excluding any profit share) will be allocated by the
parties, for the purposes of any relevant tax reporting requirements, on a fair
value basis, which is to be agreed between the parties, each party acting
reasonably and which shall not be inconsistent with previous valuations.

 

4 THIRD PARTY RIGHTS

 

4.1 This Instrument is made for the benefit of the Parties and their successors
and is not intended to benefit, or be enforceable by, anyone else.

 

5 SUCCESSORS

 

5.1 The rights and obligations of the Transferor and the Transferee under this
Instrument shall continue for the benefit of and shall be binding on their
respective successors.

 

6 GOVERNING LAW AND JURISDICTION

 

6.1 This Instrument shall be governed by and construed in accordance with
English Law.

 

6.2 Any dispute, controversy or claim arising out of or in connection with this
Agreement, including any question regarding its existence, validity or
termination (a Dispute) that is not amicably settled by the Parties shall at the
request of any Party be referred to and finally resolved by arbitration under
the LCIA Rules, which Rules are deemed to be incorporated by reference into this
clause.



--------------------------------------------------------------------------------

6.3 The number of arbitrators shall be three. Subject to Article 8 of the LCIA
Rules, the Claimant and the Respondent shall each nominate an arbitrator. The
LCIA Court shall select and appoint the third arbitrator.

 

6.4 The seat and legal place of arbitration shall be London, England.

 

6.5 The language to be used in the arbitral proceedings shall be English.

 

6.6 If any Dispute raises issues which are substantially the same as or
connected with issues raised in a Dispute which has already been referred to
arbitration or a dispute under one of the other Operative Documents which has
already been referred to arbitration (in either case an “Existing Dispute”), or
arises out of substantially the same facts as are the subject of an Existing
Dispute (in either case, a “Related Dispute”), and whether such Existing Dispute
involves only the Parties to this Instrument or parties to the other Operative
Documents (“Related Parties”), subject to the prior agreement in each case of
the Parties involved in the Related Dispute, the Arbitral Tribunal appointed or
to be appointed in respect of such Existing Dispute shall also be appointed as
the Arbitral Tribunal in respect of the Related Dispute. In such case, the
Arbitral Tribunal may, subject to the prior agreement of all Parties and other
parties involved in the Existing Dispute and the Related Dispute, having regard
to the stage of the proceedings of the Existing Dispute and other relevant
circumstances, consolidate the proceedings arising out of the Existing Dispute
and the Related Dispute. Where one or more members of the Arbitral Tribunal
appointed in relation to the Existing Dispute declines appointment in relation
to the Related Dispute, replacement arbitrator(s) shall be selected and
appointed by the LCIA Court.

 

6.7 The Arbitral Tribunal, once constituted, may, having regard to the stage of
the proceedings and other relevant circumstances, upon the application of any
Party join any one or more of the Related Parties to arbitration proceedings
commenced under this Clause, subject to the agreement of such Related Party or
Parties. The Arbitral Tribunal may, upon the request of any Related Party so
joined to arbitration proceedings commenced under this Clause, join any one or
more of the remaining Related Parties to such arbitration proceedings, subject
to the agreement of such Related Party or Parties.

 

7 EXPENSES

 

7.1 Each Party shall pay its own costs and expenses in connection with this
Agreement, any related agreements and the transactions contemplated hereby,
including its own attorney’s fees, accounting fees and other expenses.

 

7.2 Each Party will be responsible for its own taxes related in connection with
this Agreement.



--------------------------------------------------------------------------------

Executed as a deed by the parties or their duly authorised representatives and
delivered on the date of this Agreement.



--------------------------------------------------------------------------------

Signed as a deed by                      as attorney       )  

/s/ Mark Robinson

  for and on behalf of HSBC Bank plc       )   Attorney   in the presence of a
witness:       )           )    

 

 

    Signature of witness     Name  

 

    Address  

 

   

 

   

 

Executed as a deed by       )     Global Payments U.K. Limited       )  

/s/ Darren Wilson

  acting by a director in the presence of       )   Director  

 

 

     

Signature of witness         Name of witness  

 

      Address of witness  

 

     

 

     

 

Executed and delivered as a deed by       )  

/s/ Mark Robinson

  HSBC Merchant services LLP       )   Duly authorised by  

 

  acting by HSBC Bank Plc and Global Payments         as attorney on behalf of
HSBC Bank Plc   U.K. Ltd, as Designated Members       )             )  

/s/ Darren Wilson

        )   Duly authorised on behalf of Global Payments U.K. Ltd  